DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.


Response to Arguments
Regarding the rejection of claims under 35 USC 103, Examiner agrees and therefore the rejection of claims under 35 USC 103 have been withdrawn.

Additionally, Applicant claims the additional elements recite a specific improvement over prior art systems by allowing candidates or patients to access updated treatment plan data in real-time in addition to the time periods to implement the treatment plan which facilities treatment of patients with spectrum disorders. Examiner respectfully disagrees. The alleged improvement provides an improvement to the abstract idea of updating treatment plans for the patient; the use of additional elements to promote “real time” data access does not provide a technological improvement. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” Example 42 of the USPTO’s Subject Matter Eligibility Example shows how the additional elements recite a specific improvement over prior art system, however the instant application does not show how the additional elements recite a specific improvement.  Due to the amendments, an updated rejection under 35 USC 101 is given.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, 23, 34, 35, 37-40, 42-45, 47, and 48 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 12, 39-43 are related to a system (i.e., a computing device), and claims 1, 34-38 are also related to a method (i.e., a process). Accordingly, claims 1-17 are all within at least one of the four statutory categories. Regarding claims 23, 44-48, the claims are directed to a non-transitory computer readable medium and are therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 12 includes limitations that recite at least one abstract idea. Specifically, independent claim 12 recites:

A computing device comprising:
	a processor;
	a memory comprising computer code executed using the processor, in which the computer code implements:
		executing one or more artificial intelligence algorithms to generate an initial candidate treatment plan data by applying the received patient assessment data to one or more clinical executable rules selected from a clinical knowledge database, wherein the generated initial candidate treatment plan is sent to a client device in real-time and wherein the one or more artificial intelligence algorithms are trained based on;
 	a first training set created from input provider data from a care provider computing device, biometric data from one or more Internet of Things devices, and input observer data from an observer computing device, behavioral and analytical data obtained from interactions by the client with an interactive electronic game that is adjusted based on the client to elicit one or more types of responses, and record and analyzed conversational tone and mood data of one or more individuals in a physical environment adjacent the client
a second training set created by crawling one or more external healthcare industry specific research data to generate the one or more clinical executable rules;
receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators coupled to the client device in real-time;
revising the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data;
updating a candidate record data with the sent treatment plan; 
determining a plurality of time periods to implement the sent treatment plan upon updating the candidate record data; 
providing a notification to a plurality of devices indicating the availability of the updated candidate record data and the determined plurality of time periods to implemented the sent treatment plan via a computer network in real-time; and
monitoring implementation of the sent revised candidate treatment plan in real-time.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically managing interactions between people because utilizing patient assessment data and clinical rules to “generate” an initial treatment plan, then “revising” the treatment plan based on receiving data from sensors, further “updating” a candidate record data with the sent treatment plan, further “determining” a plurality of time periods to implement the treatment plan after updating the record, further “indicating the availability” of the updated record and time periods and finally “monitoring” the revised treatment plan in real-time are recited steps for the management of the treatment plan of the patient candidate.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 12, because the only difference between Claims 1 and 15 is that Claim 1 recites a method, whereas Claim 12 recites a system comprising a processor and memory, which as discussed below are deemed to merely be “additional elements”.  Additionally, the abstract idea for Claim 23 is identical as the abstract idea for Claim 12, because the only difference between Claims 12 and 23 is that 23 recites a non-transitory computer readable media, whereas Claim 12 recites a system.

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

In relation to claims 34, 39, 44, a treatment plan has to be approved before it can be received by a client, and therefore merely further define steps that were indicated as being part of the abstract idea.

In relation to claims 35, 40, 45, once the revised treatment plan is given to the client, data needs to be recorded based on the results of the treatment, and therefore merely further define steps that were indicated as being part of the abstract idea.

In relation to claims 37, 42, 47, there is a determination to decide if a revised treatment plan complies with the rules in clinical knowledge, and therefore merely further define steps that were indicated as being part of the abstract idea.

In relation to claims 38, 43, 48, there is a determination that when there is no compliance with clinical rues, the treatment plan is updated to make it compliant, and therefore merely further define steps that were indicated as being part of the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A computing device comprising:
	a processor;
	a memory comprising computer code executed using the processor, in which the computer code implements (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)):
		executing one or more artificial intelligence algorithms to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) generate an initial candidate treatment plan data by applying the received patient assessment data to one or more clinical executable rules selected from a clinical knowledge database (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.), wherein the generated initial candidate treatment plan is sent to a client device in real-time (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec.) and wherein the one or more artificial intelligence algorithms are trained based on;
 	a first training set (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) created from input provider data from a care provider computing device, biometric data from one or more Internet of Things devices, and input observer data from an observer computing device, behavioral and analytical data obtained from interactions by the client with an interactive electronic game that is adjusted based on the client to elicit one or more types of responses, and record and analyzed conversational tone and mood data of one or more individuals in a physical environment adjacent the client (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec)
a second training set (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) created by crawling one or more external healthcare industry specific research data to generate the one or more clinical executable rules (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.);
receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators coupled to the client device in real-time (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec);
revising the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data;
updating a candidate record data with the sent treatment plan; 
determining a plurality of time periods to implement the sent treatment plan upon updating the candidate record data; 
providing a notification to a plurality of devices (post-solution activity as noted below, see MPEP 2106.05(g) and Symantec.) indicating the availability of the updated candidate record data and the determined plurality of time periods to implemented the sent treatment plan via a computer network in real-time; and
monitoring implementation of the sent revised candidate treatment plan in real-time.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the client device and computing device comprising of a processor, memory, and executable code, and the use of one or more artificial intelligence algorithms with a first and second training set to train the algorithms, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Applicant’s Specification at paragraph [0038] shows mere computer implementation using basic commonly used computer components.

Regarding the additional limitation of the rules being selected from a clinical knowledge database, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraphs [0011, 0046 ] show interactions with a clinical knowledge base that shows merely selecting and thus the data-gathering of the stored rules from a database.

Regarding the additional limitation of the generated initial candidate treatment plan is sent to a client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraph [00120] shows merely using mobile devices to implement the treatment plans.

Regarding the additional limitation of gathering the data to form the first training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraph [0058, 0060, 0094] shows the mere data gathering steps for the first training set of data that is used for carrying out the abstract idea. Data is gathered from the input provider data, biometric data from IoT devices, input observer data; behavioral and analytical data are gathered from interactions from a game to elicit responses. Record and analyzed conversational tone and mood data of one or more individuals is also gathered as data.

Regarding the additional limitation of gathering the data to form the second training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraph [0060] shows the mere data gathering steps for the second training set of data that is used for carrying out the abstract idea by crawling data to generate the rules, which is a data gathering step.

Regarding the additional limitation of receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators present in client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraph [0093] shows receiving data step from sensors and actuators.

Regarding the additional limitation of providing a notification to a plurality of devices … via a computer network in real-time, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). Applicant’s Specification at paragraph [0088] shows merely providing a notification on a plurality of devices via a computer network, which merely displays the results from the abstract idea to displays.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 12 and analogous independent claims 11 and 23 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 34, 39, and 44: These claims specify specific types of data to be gathered and displayed (sending the plans to an approval device and client device) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 35, 40, and 45: These claims specify specific types of data to be gathered and displayed (displaying the summary of data to a GUI) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the client device and computing device comprising of a processor, memory, and executable code, and the use of one or more artificial intelligence algorithms with a first and second training set to train the algorithms, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Applicant’s Specification at paragraph [0038] shows mere computer implementation using basic commonly used computer components.

Regarding the additional limitation of the rules being selected from a clinical knowledge database, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and MPEP 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). Applicant’s Specification at paragraphs [0011, 0046 ] show interactions with a clinical knowledge base that shows merely selecting and thus the data-gathering of the stored rules from a database.

Regarding the additional limitation of the generated initial candidate treatment plan is sent to a client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Applicant’s Specification at paragraph [00120] shows merely using mobile devices to implement the treatment plans.

Regarding the additional limitation of gathering the data to form the first training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Applicant’s Specification at paragraph [0058, 0060, 0094] shows the mere data gathering steps for the first training set of data that is used for carrying out the abstract idea. Data is gathered from the input provider data, biometric data from IoT devices, input observer data; behavioral and analytical data are gathered from interactions from a game to elicit responses. Record and analyzed conversational tone and mood data of one or more individuals is also gathered as data.

Regarding the additional limitation of gathering the data to form the second training set, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and MPEP 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). Applicant’s Specification at paragraph [0060] shows the mere data gathering steps for the second training set of data that is used for carrying out the abstract idea by crawling data to generate the rules, which is a data gathering step.

Regarding the additional limitation of receiving result data while implementing the generated initial candidate treatment plan data from one or more sensors and one or more actuators present in client device in real-time, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Applicant’s Specification at paragraph [0093] shows receiving data step from sensors and actuators.

Regarding the additional limitation of providing a notification to a plurality of devices … via a computer network in real-time, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), including Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Applicant’s Specification at paragraph [0088] shows merely providing a notification on a plurality of devices via a computer network, which merely displays the results from the abstract idea to displays.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1, 12, 23, 34, 35, 37-40, 42-45, 47, and 48 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Allowable Subject Matter
The following have been cited as previous references, however do not teach the claimed invention separately nor in combination:
US 2018/0181711 A1 to Boland et al. teaches of using machine learning algorithm to generate candidate treatment plans using clinical rules from medical codes where data to generate rules comes from medical record entries and medical monitoring devices, however does not teach of gathering biometric data of IoT devices and behavioral data from games for training the machine learning algorithms and further does not teach revising the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data.
WO 2017/106770 A1 to Vaughan teaches of generating a candidate treatment plan using sensor data and data gathered from structured interactions between a patient and doctor, however does not teach of gathering biometric data of IoT devices and behavioral data from games for training the machine learning algorithms and further does not teach of indicating the availability of the updated candidate record data and the determined plurality of time periods to implemented the sent treatment plan.
US 2010/0191071 A1 to Anderson et al. teaches of using medical devices that gather physiological data, however does not teach of gathering biometric data of IoT devices and behavioral data from games for training the machine learning algorithms and further does not teach revising the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data.

Additionally, the following reference has been considered as relevant:
NPL “A comprehensive review on usage of Internet of Things (IoT) in healthcare system” to Darshan et al. teaches of an overview of how IoT devices can be used to gather data during surveillance monitoring of patients for their care and how IoT devices can gather data such as behavioral patterns that are being used for the treatment of patients, however does not teach  of gathering biometric data of IoT devices and behavioral data from games for training the machine learning algorithms and further does not teach revising the generated initial candidate treatment plan data based on the received result data in real-time and one or more treatment goals to generate a revised candidate treatment plan data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/27/2022